DETAILED ACTION
Response to Arguments
Applicant’s arguments, regarding all previous objections and rejections, in view of Applicant’s amendments, have been withdrawn by the Examiner. 

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the combination of elements and method steps, in an experimental test method for dynamic imbibition capacity of a shale, employing a rock column shale core sample, and performing the recited method testing, in combination with the applied formulas and equations, was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861